
	
		II
		110th CONGRESS
		1st Session
		S. 946
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 21, 2007
			Mr. Durbin (for himself,
			 Mrs. Dole, Mrs.
			 Clinton, and Mr. Roberts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural
		  Investment Act of 2002 to reauthorize the McGovern-Dole International Food for
		  Education and Child Nutrition Program, and for other purposes.
	
	
		1.Reauthorization of McGovern–Dole
			 International Food for Education and Child Nutrition Program
			(a)Administration of programSection 3107 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 1736o–1) is amended—
				(1)in subsection (d), in the matter preceding
			 paragraph (1), by striking The President shall designate 1 or more
			 Federal agencies to and inserting The Secretary
			 shall;
				(2)in subsection (f)(2), in the matter
			 preceding subparagraph (A), by striking implementing agency and
			 inserting Secretary; and
				(3)in subsections (c)(2)(B), (f)(1), (h)(1)
			 and (2), and (i), by striking President each place it appears
			 and inserting Secretary.
				(b)FundingSection 3107(l) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 1736o–1(l)) is amended—
				(1)by striking paragraphs (1) and (2) and
			 inserting the following:
					
						(1)Use of commodity credit corporation
				fundsOf the funds of the
				Commodity Credit Corporation, the Secretary shall use to carry out this
				section—
							(A)not less than $140,000,000 for fiscal year
				2008;
							(B)not less than $180,000,000 for fiscal year
				2009;
							(C)not less than $220,000,000 for fiscal year
				2010;
							(D)not less than $260,000,000 for fiscal year
				2011; and
							(E)not less than $300,000,000 for fiscal year
				2012.
							;
				(2)by redesignating paragraph (3) as paragraph
			 (2); and
				(3)in paragraph (2) (as redesignated by
			 paragraph (2)), by striking any Federal agency implementing or
			 assisting and inserting the Department of Agriculture or any
			 other Federal agency assisting.
				
